On April 7,1986, the Defendant was sentenced to twenty (20) years for Aggravated Assault plus ten (10) years for the use of a dangerous weapon; the sentences shall be served consecutively; $20 surcharge; 185 days credit for time served; Dangerous Designation.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Harkin. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative, to increase the sentence, the proceedings will be stayed, and an attorney would be appointed. The proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not want to proceed, but wanted his case dismissed.
The petition is dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert Boyd and Hon. G. Todd Baugh, Judges.